  Case: 1:10-cv-01168 Document #: 1330 Filed: 02/24/21 Page 1 of 1 PageID #:45086
   Case: 17-3079    Document: 00713770645           Filed: 02/24/2021   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                       Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                             Phone: (312) 435-5850
             Chicago, Illinois 60604                                                   www.ca7.uscourts.gov




                                                         FINAL JUDGMENT
 November 20, 2020


    Before:                             DIANE S. SYKES, Chief Circuit Judge
                                        KENNETH F. RIPPLE, Circuit Judge
                                        ILANA DIAMOND ROVNER, Circuit Judge


NATHSON FIELDS,                                             ]   Appeals from the United
        Plaintiff-Appellee,                                 ]   States District Court for
                                                            ]   the Northern District of
Nos. 17-3079, 17-3125,                              v.      ]   Illinois, Eastern Division.
     and 18-1207                                            ]
                                                            ]
CITY OF CHICAGO, et al.,                                    ]   No. 1:10-cv-01168
        Defendants-Appellants.                              ]
                                                            ]   Matthew F. Kennelly,
                                                            ]        Judge.



The judgment of the District Court is AFFIRMED, with costs, in accordance with the decision
of this court entered on this date.

 form name: c7_FinalJudgment(form ID: 132)
